Citation Nr: 0632015	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUE

Entitlement to an effective date earlier than December 12, 
2002, for the grant of service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Atlanta, Georgia.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In April 1997, the veteran filed his original claim of 
entitlement to service connection for bilateral hearing loss.  
In November 1997, he was notified of RO denial and of his 
hearing rights, but did not initiate appeal.  In December 
2002, he, again, sought service connection for bilateral 
hearing loss, and as well, tinnitus.  A March 2003 rating 
decision granted service connection for both, and assigned a 
noncompensable rating for hearing loss and a 10 percent 
rating for tinnitus, both effective December 12, 2002, the 
date on which the claim was filed.  

On July 3, 2003, the veteran requested a compensable rating 
for hearing loss.  In October 2003, the RO granted a 20 
percent rating for bilateral hearing loss, effective July 3, 
2003.  In November 2003, the veteran filed a notice of 
disagreement seeking an earlier effective date for the 
rating.  An April 2004 rating decision reflects the RO's 
assignment of an earlier effective date of December 12, 2002, 
for the 20 percent rating.  The RO decided that the effective 
date cannot begin in April 1997, when the original claim was 
filed, because the November 1997 rating decision denying that 
claim is deemed final without appeal thereon, and any 
subsequent claim (that is, the December 2002 claim) is a 
claim to reopen and the effective date cannot precede the 
date of the reopened claim.


In his VA Forms 9 and 646 filed in May and June 2004, 
respectively, the veteran raised the issue of clear and 
unmistakable error (CUE) in the original (1997) rating 
decision to the extent that the RO denied the claim without 
arranging for him, a recipient of the Combat Infantryman 
Badge, to undergo a compensation and pension "hearing loss" 
examination that could have demonstrated hearing impairment, 
and instead denied the claim based on negative evidence of 
hearing loss in the service medical records.  He seeks an 
effective date commencing in April 1997.  The CUE claim must 
be adjudicated by the RO in the first instance.           

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim of CUE in the 
November 1997 rating decision denying the 
original claim of entitlement to service 
connection for bilateral hearing loss.   

2.  If the benefit sought remains denied, 
then issue a Supplemental Statement of the 
Case that includes a discussion of all 
pertinent evidence and information added 
to the record after the issuance of the 
Statement of the Case and controlling law 
and regulations.  Afford the appellant and 
her representative an opportunity to 
respond and  then return the appeal to the 
Board for appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


